Citation Nr: 1527749	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-05 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to March 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  When this matter was last before the Board in November 2012 it was remanded to the RO for additional development.  Following the completion of that development it was returned to the Board and is now ready for further appellate review.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional substantive development, as outlined in the paragraphs below, is necessary prior to further appellate consideration of the claim on appeal.

In November 2012 the Board remanded the Veteran's claim in order for the Veteran to receive a VA TDIU examination in order to determine whether he was precluded from substantial gainful employment due to his service-connected disabilities.  Notably, if the examiner determined that he was not unemployable due to the service-connected disabilities, they were to report why the service-connected disabilities do not preclude employment in which the Veteran would be capable of engaging in given his current skill set and educational background.  As noted in the November 2012 remand, the Veteran is a high school graduate, and last worked in 2007 as a security assistant.  He also worked as a plumber's helper.  
Pursuant to the November 2012 remand, the Veteran was provided VA examinations in January 2013 and April 2015 as to his asthma, right and left knee disabilities, cervical spine disability, lumbar spine disability, hearing loss, tinnitus, gastroesophageal reflux disease (GERD), sinusitis, and headaches.  After examinations of the Veteran, the VA examiners determined that while the Veteran was essentially precluded from physical employment due primarily to the cervical spine, lumbar spine, right knee, and left knee disabilities, he would be capable of sedentary employment.  Crucially, however, the examiners did not comment on the type of sedentary employment the Veteran would be capable of given his level of education and previous employment as was directed by the November 2012 Board remand.  Indeed, the current medical evidence of record is unclear as to whether the Veteran would be able to obtain employment in his previous fields of employment as a security assistant or plumber's helper or similar employment given the required physical duties.  Furthermore, the Board notes that following the April 2015 VA examinations for the Veteran's cervical and lumbar spine disabilities, he was awarded a separate disability rating for radiculopathy of the left upper and right lower extremities.  The current evidence is unclear as to the functional impact of those disabilities on the Veteran's employability.  Finally, the evidence is unclear as to the functional impact of the Veteran's service-connected disabilities as a whole on his employability.  

In light of the ambiguities above and for compliance with the November 2012 Board remand instructions, the Board finds that the Veteran should be afforded an additional VA examination as to the functional impact of his service-connected disabilities as a whole and the types of employment, if any, he would be capable of engaging in given his current skill set and educational background.  See 38 C.F.R. § 3.159(c)(4) (2014) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).
 
Finally, the most recent VA treatment records in the virtual claims file are dated March 24, 2015.  The Veteran's more recent VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all the Veteran's VA treatment records dated from March 24, 2015 to present.  

2.  After the above development has been completed, provide the Veteran with a general VA examination relating to his TDIU claim.  The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide an opinion as to the functional impairment caused by the Veteran's service-connected disabilities as a whole with regard to his ability to perform tasks, including sedentary and physical tasks.  The Veteran's service-connected disabilities are right knee medial meniscus tear, lumbosacral strain with degenerative joint disease (DJD), cervical strain with DJD, left ear hearing loss, tinnitus, asthma, chronic sinusitis, headaches, GERD, DJD of the left knee, right lower extremity radiculopathy, and left upper extremity radiculopathy.  Additionally, the examiner should comment as to the type of employment the Veteran would be capable of engaging in given his current skill set and educational background.

The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

3.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and the Veteran's representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ARIF SYED
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


